Case 1:20-cv-01956-MKB-CLP Document 8 Filed 04/29/20 Page 1 of 2 PageID #: 35
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 4/29/20
----------------------------------------------------------------- X
                                                                  :
AYODEJI AFOLABI,                                                  :
                                                                  :
                                                  Plaintiff,      : 1:20-cv-3042-GHW
                                                                  :
                               -against-                          :
                                                                  :         ORDER
 WERNER ENTERPRISES, INC. and                                     :
 EMMANUEL VINCENT,                                                :
                                                                  :
                                              Defendants.         :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        On April 15, 2020, Defendants removed this case from the Supreme Court of the State of

New York. Dkt. No. 1. On April 20, 2020, the Court issued an order directing the parties to show

cause no later than April 27, 2020 why this case should not be transferred to the Eastern District of

New York. ECF No. 5. The parties did not respond.

        The statute setting forth the criteria and procedures for removal of state court suits to

federal district courts states that a case should be removed “to the district court of the United States

for the district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

Likewise, 28 U.S.C. § 1446(a) states that the notice of removal shall be filed “in the district court of

the United States for the district and division within which such action is pending . . . .” As

explained in the order to show cause, Dkt. No. 5, Plaintiff commenced this action in the County of

Queens, which is located in the Eastern District of New York. See 28 U.S.C. §112(c) (“[t]he Eastern

District comprises the counties of Kings, Nassau, Queens, Richmond, and Suffolk .…”). Therefore,

the proper venue for removal is not this court, but rather the United States District Court for the

Eastern District of New York.
Case 1:20-cv-01956-MKB-CLP Document 8 Filed 04/29/20 Page 2 of 2 PageID #: 36



          Accordingly, this case is transferred to the Eastern District of New York pursuant to 28

U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district

or division in which it could have been brought.”); see also St. Paul Fire v. Architron, 2007 WL 757910,

at *1 (E.D.N.Y. Mar. 8, 2007) (transferring to the Southern District of New York a case that had

been improperly removed to the Eastern District because “removal of an action to an improper

district is not a jurisdictional defect, but is akin to an improper venue situation. An improper

designation of venue may be remedied by transferring the action to the proper district.”) (internal

citations and quotation marks omitted); Ullah v. Fed. Deposit Ins. Corp., 852 F. Supp. 218, 221

(S.D.N.Y. 1994) (prohibiting removal of a suit brought in state court in Queens County to the

District Court for the Southern District of New York and transferring the case to the Eastern

District of New York because dismissal “would bring about additional delay and expense while

serving no useful purpose”).

          The Clerk of Court is directed to transfer this case to the United States District Court for the

Eastern District of New York forthwith. The seven-day waiting period in Local Civil Rule 83.1 is

waived.

          The Clerk of Court is further directed to close this case.

          SO ORDERED.


 Dated: April 28, 2020                         ____________________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                       2
